DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remark
2.	This communication is considered fully responsive to the amendment/response filed on the 18th of July, 2022.  
(a).	The rejection(s) of Claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of Patent No.: US 10,973,070 B2 to Zeng et al. and Claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of Patent No.: US 10,736,163 B2 to Zeng et al. (Zeng), in view of Publication No.: US 2014/0286170 A1 to Ericson et al. (Ericson) is withdrawn because the terminal disclaimer filed on the 18th of July, 2022 is withdrawn.

Allowable Subject Matter
3.	Claims 1-20 are allowed.  Independent Claims 1, 9 and 16 are allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘transmit a first capability indicating support of uplink (UL) sharing for one or more system bandwidths in a dual connectivity configuration with the first RAT and a second RAT; transmit a second capability indicating binary information indicating one of no switching gap needed and switching gap needed; and receive an allocation of first UL resources associated with a first cell using the first RAT, wherein the allocation of first UL resources is in accordance with time division multiplexing (TDM) for UL data transmissions for the first RAT and the second RAT’ in combination with other limitation(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GBEMILEKE J ONAMUTI/
Primary Examiner, Art Unit 2463